Citation Nr: 1335387	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include major depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran's claims file was subsequently transferred to the RO in Waco, Texas.  

In May 2013, the Veteran testified before the undersigned at a travel board hearing.  A transcript of the hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The June 2005 rating decision that denied service connection for an acquired psychiatric disorder was not appealed and is final.  

2.  Some of the evidence received since the June 2005 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition to reopen the claim for an acquired psychiatric disorder, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for an acquired psychiatric disorder was originally denied by a rating decision in June 2005.  The RO denied the claim for passive-aggressive personality disorder because personality disorders are not disabilities for compensation purposes.  The RO also denied the claim because although the Veteran had been receiving treatment for depression and anxiety, the evidence did not show that he had been diagnosed with any mental disorders that were related to his period of service.  The RO noted that the Veteran's service treatment records showed treatment for passive-aggressive personality disorder in February and April 1974 during service.  

In December 2009, the Veteran filed his request to reopen the claim for service connection for an acquired psychiatric disorder.  In the February 2010 rating decision on appeal, the RO treated the Veteran's claim as an original claim for service connection and denied the claim on the merits.  Subsequently, the RO issued a May 2011 rating decision, in which it declined to reopen the Veteran's claim for service connection.    

The evidence received subsequent to the June 2005 rating decision includes, in relevant part, VA medical records dated from July 2005 to May 2011, a March 2012 VA examination report, a May 2013 travel board hearing transcript, and the Veteran's statements.  

As pertinent here, at a March 2012 VA examination, the VA examiner found that the Veteran's depression had pre-existed his period of service.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim was previously denied, in part, because there was no evidence that his depression was related to his period of service, as the RO had only found evidence of passive-aggressive personality disorder in service.  The Board notes that the Veteran's claim had also been previously denied because the Veteran's passive-aggressive personality disorder is not a disability for compensation purposes.  The newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  Here, the new evidence shows that the Veteran's depression had pre-existed service, and therefore, suggests that it was present in service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include major depression.

The Veteran contends that he has major depression that pre-existed service and was aggravated during his period of service.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the evidence of record does not show that the Veteran had a diagnosis of an acquired psychiatric disorder upon entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.

On VA examination in March 2012, the VA examiner noted that the Veteran had told his VA psychologist during a May 2004 mental health assessment that he had made suicide attempts by cutting his wrists at the ages of 12 and 14.  The Veteran indicated to the examiner that he had become very depressed for perhaps three months of his senior year of high school after his girlfriend left him.  He also reported that he had made a suicide attempt in service after having gotten into trouble for the second time for oversleeping his watch and falsifying duty records.  He had attempted to kill himself by inhaling fumes from fuel he had poured out onto the deck where he was working.  Upon examination, the examiner diagnosed the Veteran with severe, recurrent major depression and personality disorder, not otherwise specified.  He opined that both disorders were less likely than not caused by or a result of service.  He cited the Veteran's admitted suicide attempts at ages 12 and 14, as well as a significant depressive episode during his senior year in high school.  The examiner found that the Veteran's depression and personality disorder therefore pre-existed his military service, and that they caused him to become suicidally depressed at any real or imagined rejection or interpersonal loss.  The examiner concluded that since the Veteran had already attempted suicide by cutting his wrists twice by the age of 14 and had experienced severe depressive episodes before completing high school, neither his depression nor his personality disorder could reasonably be said to have been exacerbated by service.  

The Board acknowledges that the March 2012 VA examiner essentially found that the Veteran's psychiatric disorders had pre-existed service and were not aggravated by service.  However, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Thus, the Board finds that the examiner should reconsider his opinion in light of the foregoing standard. 

Given the above, the claims file should be returned to the March 2012 examiner, if available, in order to obtain an opinion regarding whether the Veteran's acquired psychiatric disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond the natural progress of the disorder during service. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the March 2012 VA psychiatric examination for an addendum opinion, if available.  The examiner should once again review the claims file.  Based on the review of the record and in light of the examiner's previous findings, the examiner should determine:

(a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with a pre-existing acquired psychiatric disorder?

(b) If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing acquired psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.  


(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with a pre-existing acquired psychiatric disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current acquired psychiatric disorder is etiologically related to any symptomatology noted during such service?    

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of a personality disorder during military service because of superimposed disease or injury?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should explain the medical basis for the conclusions reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  
 
2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


